
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2405
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2011
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To reauthorize certain provisions of the
		  Public Health Service Act and the Federal Food, Drug, and Cosmetic Act relating
		  to public health preparedness and countermeasure development, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Pandemic and All-Hazards
			 Preparedness Reauthorization Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reauthorization of certain provisions relating to
				public health preparedness.
					Sec. 3. Temporary redeployment of personnel during a public
				health emergency.
					Sec. 4. Coordination by Assistant Secretary for Preparedness
				and Response.
					Sec. 5. Eliminating duplicative Project Bioshield
				reports.
					Sec. 6. Authorization for medical products for use in
				emergencies.
					Sec. 7. Additional provisions related to medical products for
				emergency use.
					Sec. 8. Products held for emergency use.
					Sec. 9. Accelerate countermeasure development by strengthening
				FDA’s role in reviewing products for national security priorities.
				
			2.Reauthorization
			 of certain provisions relating to public health preparedness
			(a)Vaccine tracking
			 and distributionSubsection (e) of section 319A of the Public
			 Health Service Act (42 U.S.C. 247d–1) is amended by
			 striking such sums for each of fiscal years 2007 through 2011
			 and inserting $30,800,000 for each of fiscal years 2012 through
			 2016.
			(b)Improving State
			 and local public health securityEffective on October 1, 2011,
			 section 319C–1 of the Public Health Service Act (42 U.S.C. 247d–3a) is
			 amended—
				(1)in subsection
			 (b)(2)(A)—
					(A)in clause (iv), by
			 striking and at the end;
					(B)in clause (v), by
			 adding and at the end; and
					(C)by adding at the
			 end the following:
						
							(vi)a description of any activities that such
				entity will use to analyze real-time clinical specimens for pathogens of public
				health or bioterrorism significance, including any utilization of poison
				control
				centers;
							;
					(2)in subsection
			 (f)—
					(A)in paragraph (2),
			 by inserting and at the end;
					(B)in paragraph (3),
			 by striking ; and and inserting a period; and
					(C)by striking
			 paragraph (4);
					(3)by striking
			 subsection (h); and
				(4)in subsection
			 (i)—
					(A)in paragraph
			 (1)—
						(i)by
			 amending subparagraph (A) to read as follows:
							
								(A)In
				generalFor the purpose of
				carrying out this section, there is authorized to be appropriated $632,900,000
				for each of fiscal years 2012 through
				2016.
								;
				and
						(ii)by
			 striking subparagraph (B); and
						(B)in subparagraphs
			 (C) and (D) of paragraph (3), by striking (1)(A)(i)(I) each
			 place it appears and inserting (1)(A).
					(c)Partnerships for
			 State and regional hospital preparedness To improve surge
			 capacitySection 319C–2 of
			 the Public Health Service Act (42 U.S.C. 247d–3b) is
			 amended—
				(1)in subsection (a),
			 by inserting , including capacity and preparedness to address the needs
			 of pediatric and other at-risk populations before the period at the
			 end;
				(2)in subsection
			 (i)—
					(A)by striking
			 The requirements of and inserting the following:
						
							(1)In
				generalThe requirements
				of
							; and
					(B)by adding at the
			 end the following:
						
							(2)Meeting goals of
				National Health Security StrategyThe Secretary shall implement objective,
				evidence-based metrics to ensure that entities receiving awards under this
				section are meeting, to the extent practicable, the goals of the National
				Health Security Strategy under section
				2802.
							;
				and
					(3)by amending
			 subsection (j)(1) to read as follows:
					
						(1)In
				generalFor purposes of
				carrying out this section, there is authorized to be appropriated $378,000,000
				for each of fiscal years 2012 through
				2016.
						.
				(d)CDC programs for
			 combating public health threatsSection 319D of the Public Health
			 Service Act (42
			 U.S.C. 247d–4) is amended—
				(1)by striking
			 subsection (c); and
				(2)in subsection (g),
			 by striking such sums as may be necessary in each of fiscal years 2007
			 through 2011 and inserting $160,121,000 for each of fiscal years
			 2012 through 2016.
				(e)Dental emergency
			 responders: public health and medical response
				(1)All-Hazards
			 public health and medical response curricula and trainingSection
			 319F(a)(5)(B) of the Public Health Service Act (42 U.S.C. 247d–6(a)(5)(B)) is
			 amended by striking public health or medical and inserting
			 public health, medical, or dental.
				(2)National health
			 security strategySection 2802(b)(3) of the Public Health Service
			 Act (42 U.S.C.
			 300hh–1(b)(3)) is amended—
					(A)in the matter
			 preceding subparagraph (A), by inserting and which may include dental
			 health facilities after mental health facilities;
			 and
					(B)in subparagraph
			 (D), by inserting (which may include dental health assets) after
			 medical assets.
					(f)Procurement of
			 countermeasures
				(1)Contract
			 termsSubclause (IX) of
			 section 319F–2(c)(7)(C)(ii) of the Public Health Service Act (42 U.S.C.
			 247d–6b(c)(7)(C)(ii)) is amended to read as follows:
					
						(IX)Contract
				termsThe Secretary, in any
				contract for procurement under this section—
							(aa)may
				specify—
								(AA)the dosing and
				administration requirements for countermeasures to be developed and
				procured;
								(BB)the amount of
				funding that will be dedicated by the Secretary for development and acquisition
				of the countermeasure; and
								(CC)the
				specifications the countermeasure must meet to qualify for procurement under a
				contract under this section; and
								(bb)shall provide a
				clear statement of defined Government purpose limited to uses related to a
				security countermeasure, as defined in paragraph
				(1)(B).
							.
				(2)Reauthorization
			 of the special reserve fundSection 319F–2 of the Public Health
			 Service Act (42
			 U.S.C. 247d–6b) is amended—
					(A)in subsection
			 (c)—
						(i)by
			 striking special reserve fund under paragraph (10) each place it
			 appears and inserting special reserve fund as defined in subsection
			 (g)(5); and
						(ii)by
			 striking paragraphs (9) and (10); and
						(B)by adding at the
			 end the following:
						
							(g)Special reserve
				fund
								(1)Authorization of
				appropriationsIn addition to
				amounts appropriated to the special reserve fund prior to the date of the
				enactment of this subsection, there is authorized to be appropriated, for the
				procurement of security countermeasures under subsection (c) and for carrying
				out section 319L (relating to the Biomedical Advanced Research and Development
				Authority), $2,800,000,000 for the period of fiscal years 2014 through 2018.
				Amounts appropriated pursuant to the preceding sentence are authorized to
				remain available until September 30, 2019.
								(2)Notice of
				insufficient fundsNot later
				than 15 days after any date on which the Secretary determines that the amount
				of funds in the special reserve fund available for procurement is less than
				$1,500,000,000, the Secretary shall submit to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate a report detailing the amount of
				such funds available for procurement and the impact such funding will
				have—
									(A)in meeting the security countermeasure
				needs identified under this section; and
									(B)on the annual Countermeasure Implementation
				Plan under section 2811(d).
									(3)Use of special
				reserve fund for advanced research and developmentThe
				Secretary may utilize not more than 30 percent of the amounts authorized to be
				appropriated under paragraph (1) to carry out section 319L (related to the
				Biomedical Advanced Research and Development Authority). Amounts authorized to
				be appropriated under this subsection to carry out section 319L are in addition
				to amounts otherwise authorized to be appropriated to carry out such
				section.
								(4)Restrictions on
				use of fundsAmounts in the special reserve fund shall not be
				used to pay—
									(A)costs other than
				payments made by the Secretary to a vendor for advanced development (under
				section 319L) or for procurement of a security countermeasure under subsection
				(c)(7); and
									(B)any administrative
				expenses, including salaries.
									(5)DefinitionIn
				this section, the term special reserve fund means the
				Biodefense Countermeasures appropriations account, any
				appropriation made available pursuant to section 521(a) of the Homeland
				Security Act of 2002, and any appropriation made available pursuant to
				paragraph (1) of this
				paragraph.
								.
					(g)Emergency system
			 for advance registration of Volunteer Health
			 ProfessionalsSection 319I(k) of the Public Health Service Act
			 (42 U.S.C. 247d–7b(k)) is amended by striking are authorized to be
			 appropriated $2,000,000 for fiscal year 2002, and such sums as may be necessary
			 for each of the fiscal years 2003 through 2011 and inserting is
			 authorized to be appropriated $5,900,000 for each of fiscal years 2012 through
			 2016.
			(h)Biomedical
			 Advanced Research and Development Authority
				(1)Transaction
			 authoritiesSection 319L(c)(5) of the Public Health Service Act
			 (42 U.S.C. 247d–7e(c)(5)) is amended by adding at the end the following:
					
						(G)Government
				purposeIn awarding contracts, grants, and cooperative agreements
				under this section, the Secretary shall provide a clear statement of defined
				Government purpose related to activities included in subsection (a)(6)(B) for a
				qualified countermeasure or qualified pandemic or epidemic
				product.
						.
				(2)Biodefense
			 Medical Countermeasure Development FundParagraph (2) of section 319L(d) of the
			 Public Health Service Act (42 U.S.C. 247d–7e(d)) is amended to read as
			 follows:
					
						(2)FundingTo carry out the purposes of this section,
				there is authorized to be appropriated to the Fund $415,000,000 for each of
				fiscal years 2012 through 2016, the amounts to remain available until
				expended.
						.
				(3)Continued
			 inapplicability of certain provisionsSection 319L(e)(1)(C) of
			 the Public Health Service Act (42 U.S.C. 247d–7e(e)(1)(C)) is amended by
			 striking the date that is 7 years after the date of enactment of the
			 Pandemic and All-Hazards Preparedness Act and inserting
			 September 30, 2016.
				(i)National
			 Disaster Medical SystemSection 2812 of the Public Health Service
			 Act (42 U.S.C.
			 300hh–11) is amended—
				(1)in subsection
			 (a)(3), by adding at the end the following:
					
						(D)AdministrationThe Secretary may determine and pay claims
				for reimbursement for services under subparagraph (A) directly or by contract
				providing for payment in advance or by way of
				reimbursement.
						;
				and
				(2)in subsection (g),
			 by striking such sums as may be necessary for each of the fiscal years
			 2007 through 2011 and inserting $56,000,000 for each of fiscal
			 years 2012 through 2016.
				(j)National Health
			 Security Strategy timelineSection 2802(a)(1) of the Public
			 Health Service Act (42 U.S.C. 300hh–1(a)(1)) is
			 amended by striking 2009 and inserting
			 2014.
			(k)Enhancing surge
			 capacitySection 2802(b) of
			 the Public Health Service Act (42 U.S.C. 300hh–1(b)(3)) is
			 amended—
				(1)in paragraph
			 (1)(A), by inserting , including drills and exercises to ensure medical
			 surge capacity for events without notice after
			 exercises; and
				(2)in paragraph
			 (3)—
					(A)in the matter
			 preceding subparagraph (A), as amended by subsection (e)(2) of this
			 section—
						(i)by
			 inserting availability, coordination, accessibility, after
			 response capabilities,;
						(ii)by
			 striking including mental health facilities and inserting
			 including mental health and ambulatory care facilities;
			 and
						(iii)by
			 striking trauma care and emergency medical service systems and
			 inserting trauma care, critical care, and emergency medical service
			 systems; and
						(B)in subparagraph
			 (B), by striking Medical evacuation and fatality management and
			 inserting Fatality management, and coordinated medical triage and
			 evacuation to the appropriate medical institution based on patient medical need
			 as part of regional systems.
					(l)Volunteer
			 Medical Reserve CorpsSection 2813(i) of the Public Health
			 Service Act (42
			 U.S.C. 300hh–15(i)) is amended by striking $22,000,000
			 for fiscal year 2007, and such sums as may be necessary for each of fiscal
			 years 2008 through 2011 and inserting $11,900,000 for each of
			 fiscal years 2012 through 2016.
			(m)Extension of
			 limited antitrust exemptionSection 405(b) of the Pandemic and
			 All-Hazard Preparedness Act (42 U.S.C. 247d–6a note) is amended by striking
			 at the end of the 6-year period that begins on the date of enactment of
			 this Act and inserting on September 30, 2016.
			3.Temporary
			 redeployment of personnel during a public health emergencySection 319 of the Public Health Service Act
			 (42 U.S.C.
			 247d) is amended by adding at the end the following:
			
				(e)Temporary
				redeployment of personnel during a public health emergency
					(1)Emergency
				redeployment of federally funded personnelNotwithstanding any other provision of law,
				and subject to paragraph (2), upon a request that is from a State, locality,
				territory, tribe, or the Freely Associated States and that includes such
				information and assurances as the Secretary may require, the Secretary may
				authorize the requesting entity to temporarily redeploy to immediately address
				a public health emergency non-Federal personnel funded in whole or in part
				through—
						(A)any program under
				this Act; or
						(B)at the discretion
				of the Secretary, any other program funded in whole or in part by the
				Department of Health and Human Services.
						(2)Activation of
				emergency redeployment
						(A)Public health
				emergencyThe Secretary may exercise the authority vested by
				paragraph (1) only during the period of a public health emergency determined
				pursuant to subsection (a).
						(B)ConsiderationsIn
				authorizing a temporary redeployment under paragraph (1), the Secretary shall
				consider each of the following:
							(i)The degree to which the emergency cannot be
				adequately and appropriately addressed by the public health workforce.
							(ii)The degree to which the emergency requires
				or would otherwise benefit from supplemental staffing from those funded through
				nonpreparedness Federal programs.
							(iii)The degree to
				which such programs would be adversely affected by the redeployment.
							(iv)Such other
				factors as the Secretary may deem appropriate.
							(C)Termination and
				extension
							(i)TerminationThe
				authority to authorize a temporary redeployment of personnel under paragraph
				(1) shall terminate upon the earlier of the following:
								(I)The Secretary’s
				determination that the public health emergency no longer exists.
								(II)Subject to clause
				(ii), 30 days after the activation of the Secretary’s authority pursuant to
				subparagraph (A).
								(ii)Extension
				authorityThe Secretary may extend the authority to authorize a
				temporary redeployment of personnel under paragraph (1) beyond the date
				otherwise applicable under clause (i)(II) if the public health emergency still
				exists, but only if—
								(I)the extension is requested by the entity
				that requested authority to authorize a temporary redeployment; and
								(II)the Secretary
				gives notice to the Congress in conjunction with the
				extension.
								.
		4.Coordination by
			 Assistant Secretary for Preparedness and Response
			(a)In
			 generalSection 2811 of the
			 Public Health Service Act (42 U.S.C. 300hh–10) is
			 amended—
				(1)in subsection
			 (b)(3)—
					(A)by inserting
			 stockpiling, distribution, before and
			 procurement; and
					(B)by inserting , security measures (as
			 defined in section 319F–2, after qualified countermeasures (as
			 defined in section 319F–1);
					(2)in subsection
			 (b)(4), by adding at the end the following:
					
						(D)Identification
				of inefficienciesIdentify
				gaps, duplication, and other inefficiencies in public health preparedness
				activities and the actions necessary to overcome these obstacles.
						(E)Development of
				Countermeasure Implementation PlanLead the development of a coordinated
				Countermeasure Implementation Plan under subsection (d).
						(F)Countermeasures
				budget analysisOversee the
				development of a comprehensive, cross-cutting 5-year budget analysis with
				respect to activities described in paragraph (3)—
							(i)to
				inform prioritization of resources; and
							(ii)to ensure that
				challenges to such activities are adequately addressed.
							(G)Grant programs
				for medical and public health preparedness capabilitiesCoordinate, in consultation with the
				Secretary of Homeland Security, grant programs of the Department of Health and
				Human Services relating to medical and public health preparedness capabilities
				and the activities of local communities to respond to public health
				emergencies, including the—
							(i)coordination of relevant program
				requirements, timelines, and measurable goals of such grant programs;
				and
							(ii)establishment of a system for gathering and
				disseminating best practices among grant
				recipients.
							;
				(3)by amending
			 subsection (c) to read as follows:
					
						(c)FunctionsThe Assistant Secretary for Preparedness
				and Response shall—
							(1)have lead responsibility within the
				Department of Health and Human Services for emergency preparedness and response
				policy and coordination;
							(2)have authority over and responsibility
				for—
								(A)the National
				Disaster Medical System (in accordance with section 301 of the Pandemic and
				All-Hazards Preparedness Act);
								(B)the Hospital
				Preparedness Cooperative Agreement Program pursuant to section 319C–2;
								(C)the Biomedical
				Advanced Research and Development Authority under section 319L; and
								(D)the Emergency
				System for Advance Registration of Volunteer Health Professionals pursuant to
				section 319I;
								(3)provide policy
				coordination and oversight of—
								(A)the Strategic
				National Stockpile under section 319F–2;
								(B)the Cities
				Readiness Initiative; and
								(C)the Medical Reserve Corps pursuant to
				section 2813; and
								(4)assume other
				duties as determined appropriate by the
				Secretary.
							;
				and
				(4)by adding at the
			 end the following:
					
						(d)Countermeasure
				implementation planNot later
				than 6 months after the date of enactment of this subsection, and annually
				thereafter, the Assistant Secretary for Preparedness and Response shall submit
				through the Secretary to the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate a Countermeasure Implementation Plan that—
							(1)describes the chemical, biological,
				radiological, and nuclear threats facing the Nation and the corresponding
				efforts to develop qualified countermeasures (as defined in section 319F–1),
				security countermeasures (as defined in section 319F–2), or qualified pandemic
				or epidemic products (as defined in section 319F–3) for each threat;
							(2)evaluates the
				progress of all activities with respect to such countermeasures or products,
				including research, advanced research, development, procurement, stockpiling,
				deployment, and utilization;
							(3)identifies and
				prioritizes near-, mid-, and long-term needs with respect to such
				countermeasures or products to address chemical, biological, radiological, and
				nuclear threats;
							(4)identifies, with respect to each category
				of threat, a summary of all advanced development and procurement awards,
				including—
								(A)the time elapsed from the issuance of the
				initial solicitation or request for a proposal to the adjudication (such as the
				award, denial of award, or solicitation termination);
								(B)projected
				timelines for development and procurement of such countermeasures or
				products;
								(C)clearly defined
				goals, benchmarks, and milestones for each such countermeasure or product,
				including information on the number of doses required, the intended use of the
				countermeasure or product, and the required countermeasure or product
				characteristics; and
								(D)projected needs
				with regard to the replenishment of the Strategic National Stockpile;
								(5)evaluates progress
				made in meeting the goals, benchmarks, and milestones identified under
				paragraph (4)(C);
							(6)reports on the
				amount of funds available for procurement in the special reserve fund as
				defined in section 319F–2(g)(5) and the impact this funding will have on
				meeting the requirements under section 319F–2;
							(7)incorporates input
				from Federal, State, local, and tribal stakeholders; and
							(8)addresses the needs of pediatric
				populations with respect to such countermeasures and products in the Strategic
				National Stockpile and includes—
								(A)a list of such
				countermeasures and products necessary to address the needs of pediatric
				populations;
								(B)a description of
				measures taken to coordinate with Office of Pediatric Therapeutics of the Food
				and Drug Administration to maximize the labeling, dosages, and formulations of
				such countermeasures and products for pediatric populations;
								(C)a description of
				existing gaps in the Strategic National Stockpile and the development of such
				countermeasures and products to address the needs of pediatric populations;
				and
								(D)an evaluation of
				the progress made in addressing gaps identified pursuant to subparagraph
				(C).
								Notwithstanding any other provision
				of this subsection, the Plan shall not include any confidential commercial
				information, proprietary information, or information that could reveal
				vulnerabilities of the Nation in the preparation for or ability to respond to
				chemical, biological, radiological, or nuclear
				threats..
				(b)Consultation in
			 authorizing medical products for use in emergenciesSubsection
			 (c) of section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 360bbb–3) is amended by striking consultation with the
			 Director of the National Institutes of Health and inserting
			 consultation with the Assistant Secretary for Preparedness and Response,
			 the Director of the National Institutes of Health,.
			(c)Biosurveillance
			 planNot later than one year
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall prepare and submit to the Committee on Energy and Commerce of
			 the House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate a plan to improve information sharing, coordination, and
			 communications among disparate biosurveillance systems supported by the
			 Department of Health and Human Services.
			5.Eliminating
			 duplicative Project Bioshield reportsSection 5 of the Project Bioshield Act of
			 2004 (42 U.S.C.
			 247d–6c) is repealed.
		6.Authorization for
			 medical products for use in emergenciesSection 564 of the Federal Food, Drug, and
			 Cosmetic Act (21
			 U.S.C. 360bbb–3) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking sections 505, 510(k), and 515 of this Act and
			 inserting any provision of this Act;
				(B)in paragraph
			 (2)(A), by striking under a provision of law referred to in such
			 paragraph and inserting under a provision of law in section 505,
			 510(k), or 515 of this Act or section 351 of the Public Health Service
			 Act; and
				(C)in paragraph (3),
			 by striking a provision of law referred to in such paragraph and
			 inserting a provision of law referred to in paragraph
			 (2)(A);
				(2)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking Declaration of Emergency and inserting
			 Declaration supporting
			 emergency use authorization;
				(B)in paragraph
			 (1)—
					(i)in
			 the matter preceding subparagraph (A), by striking an emergency
			 justifying and inserting that circumstances exist
			 justifying;
					(ii)in
			 subparagraph (A), by striking specified;
					(iii)in
			 subparagraph (B), by striking specified; and
					(iv)by
			 amending subparagraph (C) to read as follows:
						
							(C)a determination by the Secretary that there
				is a public health emergency, or a significant potential for a public health
				emergency, involving a heightened risk to national security or the health and
				security of United States citizens abroad, and involving a biological,
				chemical, radiological, or nuclear agent or agents, or a disease or condition
				that may be attributable to such agent or
				agents.
							;
				
					(C)in paragraph
			 (2)—
					(i)by
			 amending subparagraph (A) to read as follows:
						
							(A)In
				generalA declaration under
				this subsection shall terminate upon a determination by the Secretary, in
				consultation with, as appropriate, the Secretary of Homeland Security or the
				Secretary of Defense, that the circumstances described in paragraph (1) have
				ceased to
				exist.
							;
					(ii)by
			 striking subparagraph (B); and
					(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
					(D)in paragraph (4),
			 by striking advance notice of termination, and renewal and
			 inserting and advance notice of termination;
				(3)in subsection
			 (c)(1), by striking specified in and insert covered
			 by;
			(4)in subsection
			 (d)(3), by inserting , to the extent practicable given the circumstances
			 of the emergency, after including;
			(5)in subsection
			 (e)—
				(A)in paragraph
			 (1)(B), by amending clause (iii) to read as follows:
					
						(iii)Appropriate conditions with respect to the
				collection and analysis of information concerning the safety and effectiveness
				of the product with respect to the actual use of such product pursuant to an
				authorization under this
				section.
						;
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)—
						(I)by striking
			 manufacturer of the product and inserting person;
			 and
						(II)by inserting
			 or in paragraph (1)(B) before the period at the end;
						(ii)in
			 subparagraph (B)(i), by inserting , with the exception of extensions of
			 a product’s expiration date authorized under section 564A(b) before the
			 period at the end; and
					(iii)by amending subparagraph (C) to read as
			 follows:
						
							(C)In establishing conditions under this
				paragraph with respect to the distribution and administration of a product, the
				Secretary shall not impose conditions that would restrict distribution or
				administration of the product that is solely for the approved
				uses.
							;
					(C)by amending
			 paragraph (3) to read as follows:
					
						(3)Good
				manufacturing practice; prescription; practitioner’s
				authorizationWith respect to
				the emergency use of a product for which an authorization under this section is
				issued (whether for an unapproved product or an unapproved use of an approved
				product), the Secretary may waive or limit, to the extent appropriate given the
				circumstances of the emergency—
							(A)requirements
				regarding current good manufacturing practice otherwise applicable to the
				manufacture, processing, packing, or holding of products subject to regulation
				under this Act, including such requirements established under section 501 or
				520(f)(1), and including relevant conditions prescribed with respect to the
				product by an order under section 520(f)(2);
							(B)requirements
				established under section 503(b); and
							(C)requirements
				established under section 520(e).
							;
				and
				(D)by adding at the
			 end the following:
					
						(5)Existing
				AuthoritiesNothing in this
				section restricts any authority vested in the Secretary by any other provision
				of this Act or the Public Health Service Act for establishing conditions of
				authorization for a product.
						;
				and
				(6)in subsection
			 (g)—
				(A)in the heading, by
			 striking Revocation of
			 Authorization and inserting Review, Modification, and Revocation of
			 Authorization;
				(B)in paragraph (1),
			 by striking periodically review and inserting review not
			 less than every three years; and
				(C)by adding at the end the following:
					
						(3)ModificationThe
				Secretary may modify an authorization under this section or the conditions of
				such an authorization, at any time, based on a review of the authorization or
				new information that is otherwise obtained, including information obtained
				during an
				emergency.
						.
				7.Additional
			 provisions related to medical products for emergency use
			(a)In
			 generalThe Federal Food,
			 Drug, and Cosmetic Act is amended by inserting after section 564
			 (21 U.S.C.
			 360bbb–3) the following:
				
					564A.Additional
				provisions related to medical products for emergency use
						(a)DefinitionsFor
				purposes of this section:
							(1)The term
				product means a drug, device, or biological product.
							(2)The term
				eligible product means a product that is—
								(A)approved or
				cleared under this chapter or licensed under section 351 of the Public Health
				Service Act; and
								(B)intended to be
				used to diagnose, prevent, or treat a disease or condition involving a
				biological, chemical, radiological, or nuclear agent or agents during—
									(i)a
				domestic emergency or military emergency involving heightened risk of attack
				with such an agent or agents; or
									(ii)a
				public health emergency affecting national security or the health and security
				of United States citizens abroad.
									(b)Expiration
				dating
							(1)In
				generalThe Secretary may extend the expiration date and
				authorize the introduction or delivery for introduction into interstate
				commerce of an eligible product after the expiration date provided by the
				manufacturer if—
								(A)the eligible
				product is intended to be held for use for a domestic, military, or public
				health emergency described in subsection (a)(2)(B);
								(B)the expiration
				date extension is intended to support the United States’ ability to
				protect—
									(i)the public health;
				or
									(ii)military
				preparedness and effectiveness; and
									(C)the expiration
				date extension is supported by an appropriate scientific evaluation that is
				conducted or accepted by the Secretary.
								(2)Requirements and
				conditionsAny extension of an expiration date under paragraph
				(1) shall, as part of the extension, identify—
								(A)each specific lot,
				batch, or other unit of the product for which extended expiration is
				authorized;
								(B)the duration of
				the extension; and
								(C)any other
				requirements or conditions as the Secretary may deem appropriate for the
				protection of the public health, which may include requirements for, or
				conditions on, product sampling, storage, packaging or repackaging, transport,
				labeling, notice to product recipients, recordkeeping, periodic testing or
				retesting, or product disposition.
								(3)EffectNotwithstanding
				any other provision of this Act or the Public Health Service Act, an eligible
				product shall not be considered an unapproved product (as defined in section
				564(a)(2)(A)) and shall not be deemed adulterated or misbranded under this Act
				because, with respect to such product, the Secretary has, under paragraph (1),
				extended the expiration date and authorized the introduction or delivery for
				introduction into interstate commerce of such product after the expiration date
				provided by the manufacturer.
							(c)Current good
				manufacturing practices
							(1)In
				generalThe Secretary may, when the circumstances of a domestic,
				military, or public health emergency described in subsection (a)(2)(B) so
				warrant, authorize, with respect to an eligible product, deviations from
				current good manufacturing practice requirements otherwise applicable to the
				manufacture, processing, packing, or holding of products subject to regulation
				under this Act, including requirements under section 501 or 520(f)(1) or
				applicable conditions prescribed with respect to the eligible product by an
				order under section 520(f)(2).
							(2)EffectNotwithstanding
				any other provision of this Act or the Public Health Service Act, an eligible
				product shall not be considered an unapproved product (as defined in section
				564(a)(2)(A)) and shall not be deemed adulterated or misbranded under this Act
				because, with respect to such product, the Secretary has authorized deviations
				from current good manufacturing practices under paragraph (1).
							(d)Mass
				dispensingThe requirements of section 503(b) and 520(e) shall
				not apply to an eligible product, and the product shall not be considered an
				unapproved product (as defined in section 564(a)(2)(A)) and shall not be deemed
				adulterated or misbranded under this Act because it is dispensed without an
				individual prescription, if—
							(1)the product is
				dispensed during an actual emergency described in subsection (a)(2)(B);
				and
							(2)such dispensing
				without an individual prescription occurs—
								(A)as permitted under
				the law of the State in which the product is dispensed; or
								(B)in accordance with
				an order issued by the Secretary.
								(e)Emergency use
				instructions
							(1)In
				generalThe Secretary, acting through an appropriate official
				within the Department of Health and Human Services, may create and issue
				emergency use instructions to inform health care providers or individuals to
				whom an eligible product is to be administered concerning such product’s
				approved, licensed, or cleared conditions of use.
							(2)EffectNotwithstanding
				any other provisions of this Act or the Public Health Service Act, a product
				shall not be considered an unapproved product (as defined in section
				564(a)(2)(A)) and shall not be deemed adulterated or misbranded under this Act
				because of—
								(A)the issuance of
				emergency use instructions under paragraph (1) with respect to such product;
				or
								(B)the introduction
				or delivery for introduction of such product into interstate commerce
				accompanied by such instructions during an emergency response to an actual
				emergency described in subsection
				(a)(2)(B).
								.
			(b)Risk evaluation
			 and mitigation strategiesSection 505–1 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355–1), is
			 amended—
				(1)in subsection (f),
			 by striking paragraph (7); and
				(2)by adding at the
			 end the following:
					
						(k)Waiver in public
				health emergenciesThe Secretary may waive any requirement of
				this section with respect to a qualified countermeasure (as defined in section
				319F–1(a)(2) of the Public Health Service Act) to which a requirement under
				this section has been applied, if the Secretary determines that such waiver is
				required to mitigate the effects of, or reduce the severity of, an actual or
				potential domestic emergency or military emergency involving heightened risk of
				attack with a biological, chemical, radiological, or nuclear agent, or an
				actual or potential public health emergency affecting national security or the
				health and security of United States citizens
				abroad.
						.
				8.Products held for
			 emergency useThe Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) is amended by
			 inserting after section 564A, as added by section 7, the following:
			
				564B.Products held
				for emergency useIt is not a
				violation of any section of this Act or of the Public Health Service Act for a
				government entity (including a Federal, State, local, and tribal government
				entity), or a person acting on behalf of such a government entity, to introduce
				into interstate commerce a product (as defined in section 564(a)(4)) intended
				for emergency use, if that product—
					(1)is intended to be
				held and not used; and
					(2)is held and not
				used, unless and until that product—
						(A)is approved,
				cleared, or licensed under section 505, 510(k), or 515 of this Act or section
				351 of the Public Health Service Act;
						(B)is authorized for
				investigational use under section 505 or 520 of this Act or section 351 of the
				Public Health Service Act; or
						(C)is authorized for
				use under section
				564.
						.
		9.Accelerate
			 countermeasure development by strengthening FDA’s role in reviewing products
			 for national security priorities
			(a)In
			 generalSection 565 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–4) is amended
			 to read as follows:
				
					565.Countermeasure
				development and review
						(a)Countermeasures
				and productsThe countermeasures and products referred to in this
				subsection are—
							(1)qualified countermeasures (as defined in
				section 319F–1 of the Public Health Service Act);
							(2)security
				countermeasures (as defined in section 319F–2 of such Act); and
							(3)qualified pandemic or epidemic products (as
				defined in section 319F–3 of such Act) that the Secretary determines to be a
				priority.
							(b)In
				general
							(1)Involvement of
				FDA personnel in interagency activitiesFor the purpose of accelerating the
				development, stockpiling, approval, clearance, and licensure of countermeasures
				and products referred to in subsection (a), the Secretary shall expand the
				involvement of Food and Drug Administration personnel in interagency activities
				with the Assistant Secretary for Preparedness and Response (including the
				Biomedical Advanced Research and Development Authority), the Centers for
				Disease Control and Prevention, the National Institutes of Health, and the
				Department of Defense.
							(2)Technical
				assistanceThe Secretary shall establish within the Food and Drug
				Administration a team of experts on manufacturing and regulatory activities
				(including compliance with current Good Manufacturing Practices) to provide
				both off-site and on-site technical assistance to the manufacturers of
				countermeasures and products referred to in subsection (a). On-site technical
				assistance shall be provided upon the request of the manufacturer and at the
				discretion of the Secretary if the Secretary determines that the provision of
				such assistance would accelerate the development, manufacturing, or approval,
				clearance, or licensure of countermeasures and products referred to in
				subsection (a).
							(c)Agency
				interaction with security countermeasure sponsors
							(1)In
				generalFor security countermeasures (as defined in section
				319F–2 of the Public Health Service Act) that are procured under such section
				319F–2—
								(A)the Secretary
				shall establish a process for frequent scientific feedback and interactions
				between the Food and Drug Administration and the security countermeasure
				sponsor (referred to in this subsection as the sponsor),
				designed to facilitate the approval, clearance, and licensure of the security
				countermeasures;
								(B)such feedback and interactions shall
				include meetings and, in accordance with subsection (b)(2), on-site technical
				assistance; and
								(C)at the request of
				the Secretary, the process under this paragraph shall include participation by
				the Food and Drug Administration in meetings between the Biomedical Advanced
				Research and Development Authority and sponsors on the development of such
				countermeasures.
								(2)Regulatory
				management plan
								(A)In
				generalThe process established under paragraph (1) shall allow
				for the development of a written regulatory management plan (in this paragraph
				referred to as the plan) for a security countermeasure (as
				defined in paragraph (1)) in accordance with this paragraph.
								(B)Proposal and
				finalization of planIn
				carrying out the process under paragraph (1), the Secretary shall direct the
				Food and Drug Administration, upon submission of a written request by the
				sponsor that includes a proposed plan and relevant data and future planning
				detail to support such a plan, to work with the sponsor to agree on a final
				plan within a reasonable time not to exceed 90 days. The basis for this
				agreement shall be the proposed plan submitted by the sponsor. Notwithstanding
				the preceding sentence, the Secretary shall retain full discretion to determine
				the contents of the final plan or to determine that no such plan can be agreed
				upon. If the Secretary determines that no final plan can be agreed upon, the
				Secretary shall provide to the sponsor, in writing, the scientific or
				regulatory rationale why such agreement cannot be reached. If a final plan is
				agreed upon, it shall be shared with the sponsor in writing.
								(C)ContentsThe plan shall include an agreement on the
				nature of, and timelines for, feedback and interactions between the sponsor and
				the Food and Drug Administration, shall provide reasonable flexibility in
				implementing and adjusting the agreement under this paragraph as warranted
				during the countermeasure development process, and shall identify—
									(i)the current regulatory status of the
				countermeasure, an assessment of known scientific gaps relevant to approval,
				clearance, or licensure of the countermeasure, and a proposed pathway to
				approval, clearance, or licensure of the countermeasure;
									(ii)developmental
				milestones whose completion will result in meetings to be scheduled within a
				reasonable time between the applicable review division of the Food and Drug
				Administration and the sponsor;
									(iii)sponsor
				submissions that will result in written feedback from the review division
				within a reasonable time;
									(iv)feedback by the Food and Drug
				Administration regarding the data required to support delivery of the
				countermeasure to the Strategic National Stockpile under section 319F–2 of the
				Public Health Service Act;
									(v)feedback by the
				Food and Drug Administration regarding data required to support submission of a
				proposed agreement on the design and size of clinical trials for review under
				section 505(b)(5)(B); and
									(vi)other issues that
				have the potential to delay approval, clearance, or licensure.
									(D)ChangesChanges to the plan shall be made by
				subsequent agreement between the Secretary and the sponsor. If after reasonable
				attempts to negotiate changes to the plan the Secretary and the sponsor are
				unable to finalize such changes, the Secretary shall provide to the sponsor, in
				writing, the scientific or regulatory rationale why such changes are required
				or cannot be included in the plan.
								(3)Applicability to
				certain qualified pandemic or epidemic productsThe Secretary
				may, with respect to qualified pandemic or epidemic products (as defined in
				section 319F–3 of the Public Health Service Act) for which a contract for
				advanced research and development is entered into under section 319L of such
				Act, choose to apply the provisions of paragraphs (1) and (2) to the same
				extent and in the same manner as such provisions apply with respect to security
				countermeasures.
							(d)Final Guidance
				on development of animal models
							(1)In
				generalNot later than 1 year after the date of the enactment of
				the Pandemic and All-Hazards Preparedness
				Reauthorization Act of 2011, the Secretary shall provide final
				guidance to industry regarding the development of animal models to support
				approval, clearance, or licensure of countermeasures and products referred to
				in subsection (a) when human efficacy studies are not ethical or
				feasible.
							(2)Authority to
				extend deadlineThe Secretary
				may extend the deadline for providing final guidance under paragraph (1) by not
				more than 6 months upon submission by the Secretary of a report on the status
				of such guidance to the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate.
							(e)Biennial
				ReportNot later than January 1, 2013, and every 2 years
				thereafter, the Secretary shall submit a report to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate, that, with respect to the
				preceding 2 fiscal years, includes—
							(1)the number of
				full-time equivalent employees of the Food and Drug Administration who directly
				support the review of countermeasures and products referred to in subsection
				(a);
							(2)estimates of funds
				obligated by the Food and Drug Administration for review of such
				countermeasures and products;
							(3)the number of
				regulatory teams at the Food and Drug Administration specific to such
				countermeasures and products and, for each such team, the assigned products,
				classes of products, or technologies;
							(4)the length of time
				between each request by the sponsor of such a countermeasure or product for
				information and the provision of such information by the Food and Drug
				Administration;
							(5)the number, type,
				and frequency of official interactions between the Food and Drug Administration
				and—
								(A)sponsors of a
				countermeasure or product referred to in subsection (a); or
								(B)another agency engaged in development or
				management of portfolios for such countermeasures or products, including the
				Centers for Disease Control and Prevention, the Biomedical Advanced Research
				and Development Authority, the National Institutes of Health, and the
				appropriate agencies of the Department of Defense;
								(6)a description of other measures that, as
				determined by the Secretary, are appropriate to determine the efficiency of the
				regulatory teams described in paragraph (3); and
							(7)the regulatory science priorities that
				relate to countermeasures or products referred to in subsection (a) and which
				the Food and Drug Administration is addressing and the progress made on these
				priorities.
							.
			(b)Special protocol
			 assessmentSubparagraph (B) of section 505(b)(5) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)(5)) is amended to
			 read as follows:
				
					(B)(i)The Secretary shall meet
				with a sponsor of an investigation or an applicant for approval for a drug
				under this subsection or section 351 of the Public Health Service Act if the
				sponsor or applicant makes a reasonable written request for a meeting for the
				purpose of reaching agreement on the design and size of—
							(I)clinical trials intended to form the
				primary basis of an effectiveness claim; or
							(II)animal efficacy trials and any associated
				clinical trials that in combination are intended to form the primary basis of
				an effectiveness claim for a countermeasure or product referred to in section
				565(a) when human efficacy studies are not ethical or feasible.
							(ii)The sponsor or applicant shall provide
				information necessary for discussion and agreement on the design and size of
				the clinical trials. Minutes of any such meeting shall be prepared by the
				Secretary and made available to the sponsor or applicant upon
				request.
						.
			
	
		
			Passed the House of
			 Representatives December 6, 2011.
			Karen L. Haas,
			Clerk
		
	
